DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8 and 9 objected to because of the following item(s): 
(Claim 3):  Claim 3 depends from claim 1, which has been cancelled.  For examination purposes, claim 3 is considered to depend from claim 2.
(Claim 8):  Claim 8 depends from claim 1, which has been cancelled.  For examination purposes, claim 8 is considered to depend from claim 2.
(Claim 9):  Claim 9 depends from claim 1, which has been cancelled.  For examination purposes, claim 9 is considered to depend from claim 2.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 10,794,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of U.S. Patent No. 10,794,974.
Current Application					U.S. Pat. No. 10,794,974
2. (New) A method of producing a permanent magnet shim configured to modify a profile of a Bo magnetic field produced by a Bo magnet, the method comprising: obtaining a deviation of the Bo magnetic field from a desired Bo magnetic field; determining, based on the deviation, a magnetic pattern for correcting at least some of the deviation; and producing the permanent magnet shim at least in part by cutting one or more portions of a material in accordance with the magnetic pattern.  







3. (New) The method of claim 1, wherein the piece of material is a magnetized material.  

9. (New) The method of claim 1, wherein determining the magnetic pattern comprises logically partitioning the piece of material into a plurality of regions.  

10. (New) The method of claim 9, wherein determining the magnetic pattern comprises determining a magnetic pattern that indicates which of the plurality of regions contribute to the corrective magnetic field.  
11. (New) The method of claim 10, wherein cutting the one or more portions of the piece of material comprises cutting the piece of material into regions of the plurality of regions indicated as contributing to the corrective magnetic field.  
(Claims 1+9): 1. A method of producing a permanent magnet shim configured to improve a profile of a B.sub.0 magnetic field produced by a B.sub.0 magnet, the method comprising: obtaining a deviation of the B.sub.0 magnetic field from a desired B.sub.0 magnetic field; determining a magnetic pattern that, when applied to magnetic material, produces a corrective magnetic field that corrects for at least some of the deviation; and applying the magnetic pattern to the magnetic material to produce the permanent magnet shim.
9. The method of claim 8, wherein applying the magnetic pattern comprising cutting the magnetic material to remove regions indicated as not contributing to the corrective magnetic field.

(See Claim 1)



2. The method of claim 1, wherein determining the magnetic pattern comprises logically partitioning the magnetic material into a plurality of regions.
3. The method of claim 2, wherein determining the magnetic pattern comprises determining a magnetic pattern that indicates which of the plurality of regions contribute to the corrective magnetic field.
(See Claim 9)



Claims 2, 3 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 10,613,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of U.S. Patent No. 10,613.168.
Current Application					U.S. Patent No. 10,613,168
2. (New) A method of producing a permanent magnet shim configured to modify a profile of a Bo magnetic field produced by a Bo magnet, the method comprising: obtaining a deviation of the Bo magnetic field from a desired Bo magnetic field; determining, based on the deviation, a magnetic pattern for correcting at least some of the deviation; and producing the permanent magnet shim at least in part by cutting one or more portions of a material in accordance with the magnetic pattern.  







3. (New) The method of claim 1, wherein the piece of material is a magnetized material.  
9. (New) The method of claim 1, wherein determining the magnetic pattern comprises logically partitioning the piece of material into a plurality of regions.  

10. (New) The method of claim 9, wherein determining the magnetic pattern comprises determining a magnetic pattern that indicates which of the plurality of regions contribute to the corrective magnetic field.  
11. (New) The method of claim 10, wherein cutting the one or more portions of the piece of material comprises cutting the piece of material into regions of the plurality of regions indicated as contributing to the corrective magnetic field.  

(Claims 1+9:  1. A method of producing a permanent magnet shim configured to improve a profile of a B.sub.0 magnetic field produced by a B.sub.0 magnet, the method comprising: determining deviation of the B.sub.0 magnetic field from a desired B.sub.0 magnetic field; determining a magnetic pattern that, when applied to magnetic material, produces a corrective magnetic field that corrects for at least some of the determined deviation; and applying the magnetic pattern to the magnetic material to produce the permanent magnet shim.
9. The method of claim 8, wherein applying the magnetic pattern comprising cutting the magnetic material to remove regions indicated as not contributing to the corrective magnetic field.
(See Claim 1)


2. The method of claim 1, wherein determining the magnetic pattern comprises logically partitioning the magnetic material into a plurality of regions.
3. The method of claim 2, wherein determining the magnetic pattern comprises determining a magnetic pattern that indicates which of the plurality of regions contribute to the corrective magnetic field.
(See Claim 9)



Claims 12, 15-18, 20 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 11,294,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of U.S. Patent No. 11,294,006
Current Application					U.S. Patent No. 11,294,006
12. (New) A magnetic resonance imaging system, comprising: a Bo magnet configured to produce a Bo magnetic field; and at least one shim comprising a substrate and a plurality of regions of permanent magnet material attached to the substrate in accordance with a predetermined magnetic pattern, wherein the plurality of regions of permanent magnet material produces a corrective magnetic field to modify a profile of the Bo magnetic field.  









15. (New) The magnetic resonance imaging system of claim 12, wherein the plurality of regions of permanent magnet are adhered to the substrate.  
16. (New) The magnetic resonance imaging system of claim 12, wherein the regions of permanent magnet material include multiple unconnected regions attached to the substrate.  
17. (New) The magnetic resonance imaging system of claim 12, wherein the BO magnet produces a BO magnetic field at a BO magnetic field strength of greater than or equal to 50mT and less than or equal to lOOmT.  







18. (New) A permanent magnet shim for modifying a profile of a Bo magnetic field produced by a Be magnet in a medical resonance imaging (MRI) system, the permanent magnet shim comprising: at least one shim comprising a substrate and a plurality of regions of permanent magnet material attached to the substrate in accordance with a predetermined magnetic pattern, wherein the plurality of regions of permanent magnet material produces a corrective magnetic field to modify a profile of the Bo magnetic field.  
20. (New) The permanent magnet shim of claim 18, wherein the plurality of regions of permanent magnet are adhered to the substrate.  
21. (New) The permanent magnet shim of claim 18, wherein the regions of permanent magnet material include multiple unconnected regions attached to the substrate.
(Claims 1 + 3): 1. A method of producing a permanent magnet shim configured to improve a profile of a B.sub.0 magnetic field produced by a B.sub.0 magnet, the method comprising: obtaining a deviation of the B.sub.0 magnetic field from a desired B.sub.0 magnetic field; determining, based on the deviation, a magnetic pattern for correcting at least some of the deviation; and producing the permanent magnet shim at least in part by depositing magnetic material in accordance with the magnetic pattern via at least one additive process.
3. The method of claim 1, wherein producing the permanent magnet shim comprises depositing the magnetic material in a plurality of separate unconnected regions, then affixing the plurality of separate unconnected regions to a substrate.
(See Claim 3)



(See Claim 3)




10. A low-field magnetic resonance imaging system comprising: a B.sub.0 magnet configured to produce a B.sub.0 magnetic field at a field strength of greater than or equal to 50 mT and less than or equal to 100 mT; and at least one shim comprising additively fabricated permanent magnet material having a predetermined magnetic pattern applied thereto that produces a corrective magnetic field to improve a profile of the B.sub.0 magnetic field.

(See Claims 1 + 3)













(See Claim 3)



(See Claim 3)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-16, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, et al. (US 2004/0017196)
Regarding claim 12, Huang discloses “a Bo magnet configured to produce a Bo magnetic field (paragraph 0020); and at least one shim comprising a substrate and a plurality of regions of permanent magnet material (Fig. 1, ref.# 18) attached to the substrate (Fig. 1, ref. 16; Fig. 2, ref.# 28) in accordance with a predetermined magnetic pattern (paragraph 0024), wherein the plurality of regions of permanent magnet material produces a corrective magnetic field to modify a profile of the Bo magnetic field (paragraph 0006).”
Regarding claim 15, Huang discloses “wherein the plurality of regions of permanent magnet are adhered to the substrate.” (paragraph 0025)
Regarding claim 16, Huang discloses “wherein the regions of permanent magnet material include multiple unconnected regions attached to the substrate.” (paragraph 0024)
Regarding claim 18, Huang discloses “at least one shim comprising a substrate (Fig. 1, ref. 16; Fig. 2, ref.# 28) and a plurality of regions of permanent magnet material (Fig. 1, ref.# 18) attached to the substrate in accordance with a predetermined magnetic pattern (paragraph 0024), wherein the plurality of regions of permanent magnet material produces a corrective magnetic field to modify a profile of the Bo magnetic field (paragraph 0006).”
Regarding claim 20, Huang discloses “wherein the plurality of regions of permanent magnet are adhered to the substrate.” (paragraph 0025)
Regarding claim 21, Huang discloses “wherein the regions of permanent magnet material include multiple unconnected regions attached to the substrate.” (paragraph 0024)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. (US 2004/0017196).
Regarding claim 17, Haung discloses all the structure set forth in the claim except “wherein the Bo magnet produces a Bo magnetic field at a Bo magnetic field strength of greater than or equal to 50mT and less than or equal to lOOmT.”.  However, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a Bo magnet that “produces a Bo magnetic field at a Bo magnetic field strength of greater than or equal to 50mT and less than or equal to lOOmT”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Allowable Subject Matter
Claims 4-7, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
October 7, 2022